209 So.2d 701 (1968)
Terry Louis DAVIS and John Van Bennett, Appellants,
v.
The STATE of Florida, Appellee.
No. 67-686.
District Court of Appeal of Florida. Third District.
April 30, 1968.
Robert L. Koeppel, Public Defender and Herbert M. Klein, Asst. Public Defender, for appellants.
Earl Faircloth, Atty. Gen. and Jesse J. McCrary, Jr., Asst. Atty. Gen., for appellee.
Before PEARSON, BARKDULL and HENDRY, JJ.
PER CURIAM.
The appellants appeal from a felony conviction based upon a jury verdict. The only point urged for reversal is that both appellants, while defendants in the trial court, were represented by the same counsel. They now contend it was fundamental error for this representation to continue without an express waiver being made by the defendants, citing as authority Baker v. State, Fla. 1967, 202 So.2d 563; Youngblood v. State, Fla.App. 1968, 206 So.2d 665.
We do not find these cases to be controlling. In the cited cases the counsel involved was court-appointed. In the instant case, the single counsel was a private practitioner employed by the individual defendants as a voluntary act. They had a right to choose either independent counsel or to select one to represent them jointly. They will not now be heard to complain of this representation.
Affirmed.